IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

IN RE: E.I. DU PONT DE NEMOURS CASE NO. 2-13-MD-2433
COMPANY C-8 PERSONAL INJURY
LITIGATION

CHIEF JUDGE EDMUND A. SARGUS, JR.
Magistrate Judge Elizabeth Preston Deavers

This document relates to: ALL ACTIONS

OPINION AND ORDER
This matter is before the Court on the Special Master’s Report and Recommendation
Regarding the Allocation and Distribution of Common Benetit Fees and Expenses. The Special
Master’s Report and Recommendation is detailed, Well-reasoned, and legally correct. This
Court, therefore, hereby ADOPTS the Special Master’s Report and Recommendation Regarding
the Allocation and Distribution of Common Benth Fees and Expenses in its entirety.

Accordingly, the Court concludes and orders the following:

l. The aggregate amount of the 6% holdback for Work performed, and yet to be
performed, by the common benefit attorneys is fair and reasonable;

2. The aggregate amount of 3% holdback for reasonable and necessary common
benefit expenses is fair and reasonable;

3. The Court APPROVES the allocation of common benefit fees as set forth in
Exhibit l attached to the Report and Recommendation, and ORDERS that those
funds be distributed from the Common Benelit Fund Account to those firms on

November 1, 2018;

4. The Court APPROVES the reimbursement of common benefit expenses as set
forth in Exhibit l attached to the Report and Recommendation, and ORDERS that
those amounts be distributed from the Common Benefit Fund on October 15,

2018; and

5. The Court ORDERS the maintenance of the residual balances in the Common
Benefit Fee and Expense funds until such time as the Special Master recommends
to this Court an appropriate future distribution

IT IS SO ORDERED.

10/3#013 /">\/
DATE EDMI<IM) A. sARGUs, JR.
cHIEF UNITED sTATEs DlsTRICT JUDGE

